DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For the purpose of examination, the limitation claims 28 and 29 will depend from claim 27.

 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 48-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosaka (United States Patent Application Publication 2005/0018141A1).

    PNG
    media_image1.png
    192
    396
    media_image1.png
    Greyscale


With respect to claim 48, Hosaka discloses an apparatus for presenting an image for a heads-up display (limitation is interpreted as intended use) comprising: three arrays of light-emitting diodes (see 41 RGB in fig.2), wherein the light-emitting diodes of an array are arranged and output electromagnetic beams in an emission direction of an emission side of the array (see the operation of 41 RGB in fig.2), and the light-emitting diodes output an electromagnetic beam with a first opening angle in the emission direction (see the emission angle of 41b in fig.2), a collimation apparatus provided on the emission side at a specified spacing in front of the array of the light-emitting diodes (see 33 and 32 in fig.2), wherein the collimation apparatus reduces the first opening angles of the beams of the light-emitting diodes downstream of the collimation apparatus in the emission direction to a second opening angle (disclosed by the collimation operation of 33 and 32), and the second opening angle is smaller than the first opening angle (again disclosed by the operation of 33 and 32), and a combination optical unit (22 in fig.2) arranged downstream of the collimation apparatus in the emission direction, and the combination optical unit superposes the electromagnetic rays from the three arrays to form an image for the head-up display (see the operation 

With respect to claim 49, Hosaka discloses the apparatus of claim 48, wherein the array is divided into a central region (see the central oval in the figure above) and a surrounding region (see the region defined outside largest oval), and neighboring light-emitting diodes have a smaller spacing in the central region (see the spacing within the central oval) than in the surrounding region (see the space between the diodes outside the largest oval).  

With respect to claim 50, Hosaka discloses the apparatus of claim 49, wherein the spacings between neighboring light-emitting diodes in the surrounding region are by at least 10% greater than the spacings between neighboring light-emitting diodes in the central region (compare the spacings of the diodes in the central oval to the diodes outside the largest oval).  

With respect to claim 51, Hosaka discloses the apparatus of claim 49, wherein spacings between the light-emitting diodes vary within the central region and/or within the surrounding region (see the distance between the diodes in the center of 5), and an average spacing between neighboring light-emitting diodes in the surrounding region can be greater than an average spacing between the light-emitting diodes in the central region by at least 10% (see the spacing of the diodes outside the largest oval).  

.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Otani (United States Patent Application Publication 2014/0347633 A1) in view of Sakata (United States Patent Application Publication 6, 945, 652 B2).


Otani does not discloses using three arrays of light-emitting diodes.
Sakata discloses using a three arrays of light-emitting diodes (col.10, lines 5-15: “When a large projection plane is required, light-emitting diodes or a light-emitting diode array, both having large light outputs, may be used.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Otani with teaching of Sakata so that the apparatus has three arrays of light-emitting diodes to enhance utility of the apparatus.


With respect to claim 24, Otani in view of Sakata discloses the apparatus as claimed in claim 46, Otani discloses wherein the collimation apparatus has a plurality of collimation lenses (see the lenses of 20RGB), one collimation lens is provided for at least one beam from a light-emitting diode (see the configuration disclosed in fig.2 ), and the collimation lens ( see the lenses  of fig.2 decreases the first opening angle of the beams from the light-emitting diodes to the second opening angle (see the operation of 20RGB).

Claims 27-29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Otani (United States Patent Application Publication 2014/0347633 A1) in view of .

With respect to claim 27, Otani in view of Sakata discloses the apparatus as claimed in claim 46, but does not disclose wherein the collimation apparatus has an optical filter element, and the filter element transmits beams in a specified angle of incidence range.
Morejon discloses wherein the collimation apparatus (see the collimation apparatus of 14, 11 and 16 in fig.3 and see fig.4) has an optical filter element (see the operation of 11A in fig.3), and the filter element transmits beams in a specified angle of incidence range (see the operation of fig.4).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the collimation apparatus of Otani in view of Sakata with the teaching of Morejon so that the collimation apparatus has an optical filter element, and the filter element transmits beams in a specified angle of incidence range to enhance the collimation of the light source thereby improving image quality.

With respect to claim 28, Otani in view of Sakata and Morejon discloses the apparatus as claimed in claim 27, but Otani in view of Sakata does not disclose wherein the filter element is formed from a material transparent for electromagnetic radiation, the filter element has a structured surface, and the surface is such that the angle of incidence range is determined via total internal reflection on the structured surface.

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the collimation apparatus of Otani in view of Sakata and Morejon with the teaching of Morejon so that the filter element is formed from a material transparent for electromagnetic radiation, the filter element has a structured surface, and the surface is such that the angle of incidence range is determined via total internal reflection on the structured surface to enhance the collimation of the light source thereby improving image quality.


With respect to claim 29, Otani in view of Sakata and Morejon discloses the apparatus as claimed in claim 27, but Otani in view of Sakata does not disclose wherein the filter element has a mirror with dielectric layers, the mirror is transparent for the beams in the angle of incidence range, and the mirror is reflective and/or absorbing for beams outside the angle of incidence range.
Morejon discloses wherein the filter element has a mirror (see the structure of 11A, the air gap between and 14A) with dielectric layers (see the layers of air and 11A or each 11A as a dielectric layer), the mirror is transparent for the beams in the angle of 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the collimation apparatus of Otani in view of Sakata and Morejon with the teaching of Morejon so that wherein the filter element has a mirror with dielectric layers, the mirror is transparent for the beams in the angle of incidence range, and the mirror is reflective and/or absorbing for beams outside the angle of incidence range to enhance the collimation of the light source thereby improving image quality.

With respect to claim  33, Otani in view of Sakata discloses the apparatus as claimed in claim 46, but does not disclose wherein the collimation apparatus has a spacing from the light-emitting diodes shorter than an edge length of a light-emitting diode.
Morejon discloses wherein the collimation apparatus has a spacing from the light-emitting diodes shorter (see the collimating apparatus that comprises 16, 14, and 11 in fig.3, 102) than an edge length of a light-emitting diode (see the edge length of 12A as compared to the distance between 16 and 12A).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the collimation apparatus of Otani in view of Sakata with the teaching of Morejon so that wherein the collimation apparatus has a spacing from the light-emitting diodes shorter than an edge length of a light-emitting diode to enhance the collimation of the light source thereby improving image quality and to make the projection system more compact.

Allowable Subject Matter
Claims 23, 36, 40, 43 and 44 are allowed.
   With respect to claim 23, Claim 23 now recites a reflection structure that is tapered in the emission direction up to the emission opening. The end section of the reflection structure in Claim 23 defines the emission opening. That structure is completely different from Brick. Fig. 1 of Brick that shows a first reflection structure 2 that is guided to an outer side of a second reflection structure 1 at a predetermined distance to the emission opening of the second reflection structure. While the first reflection structure 2 is tapered in the emission direction, the second reflection structure is tapered against the emission direction. Hence, not only is the Applicant's structure completely different from that of Brick, it also results in a superior emission of light relative to Brick. In any event, Brick fails to disclose, teach or suggest a collimation apparatus having a reflection structure that tapers as viewed in the emission direction to an emission opening, the reflection structure has an inner side, the inner side of the reflection structure ends directly at the emission opening of the reflection structure, and the end of the inner side of the reflection structure surrounds and defines the emission opening of the reflection structure as recited in Claim 23.
Claims 36, 40, 43 and 44 are allowed as they depend from an allowed claim.

With respect to claims 25 and 47, Claims 25 and 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JERRY L BROOKS/Examiner, Art Unit 2882